DETAILED ACTION
The following Allowability Notice is in response to Applicant’s Remarks filed on 01/25/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action mailed 09/29/2021. Claims 1-3, 5-7, 9, 13, and 16-20 were amended. Claims 1-20 are currently pending and are subject to the Examiner’s Amendment and subsequent allowance as indicated below. 

Response to Arguments
35 USC 103
Applicant’s arguments, see pages 11-13 of Applicant’s Remarks filed 01/25/2022, with respect to the 35 U.S.C. 103 rejection were fully considered and were not persuasive as Examiner found reference Friedlander et al. (US 2017/0265040) which teaches the data-driven model. However, the Examiner’s Amendment below which requires “a data driven-model based on machine learning” renders the claim allowable over prior art Friedlander. Thus, the 35 U.S.C. 103 rejection of Claims 1-5 and 10-20 has been withdrawn. See Reasons for Allowance below for further detail. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg Lunt on 05/02/2022. In summary, independent claims 1, 16, and 20 were amended to recite “generating, by the dynamic transportation matching system, a data-driven model based on machine learning” and Claim 6 was cancelled. 
The application has been amended as follows: 
Claim 1
A computer-implemented method comprising: 
receiving, by a dynamic transportation matching system from a computing device of a requestor, a request for transportation specifying a pickup location for the requestor; 
matching, by the dynamic transportation matching system, the requestor with a provider for completion of the request; 
sending, by the dynamic transportation matching system to a computing device of the provider, the request for transportation; 
calculating, by the dynamic transportation matching system, an estimated target for arrival of the provider at the pickup location based on an initial location of the provider; 
monitoring, by the dynamic transportation matching system, a progress of the provider towards the pickup location, the monitoring including identifying a subsequent target for arrival of the provider at the pickup location based on a subsequent location of the provider; 
calculating, by the dynamic transportation matching system, a difference between the subsequent target for arrival of the provider to the pickup location and the estimated target for arrival of the provider to the pickup location; 
generating, by the dynamic transportation matching system, a data-driven model based on machine learning; 
accessing, by the dynamic transportation matching system, the data-driven model to determine a threshold value; and 
cancelling, by the dynamic transportation matching system, the matching of the requestor with the provider based at least in part on a comparison of the difference to the threshold value.
Claim 6 (Cancelled) 

Claim 16
A system comprising one or more physical processors and one or more memories coupled to one or more of the physical processors, the one or more memories comprising instructions operable when executed by the one or more physical processors to cause the system to perform operations comprising: 
receiving, by a dynamic transportation matching system from a computing device of a requestor, a request for transportation specifying a pickup location for the requestor; 
matching, by the dynamic transportation matching system, the requestor with a provider for completion of the request; 
sending, by the dynamic transportation matching system to a computing device of the provider, the request for transportation; 
calculating, by the dynamic transportation matching system, an estimated target for arrival of the provider at the pickup location based on an initial location of the provider; 
monitoring, by the dynamic transportation matching system, a progress of the provider towards the pickup location, the monitoring including identifying a subsequent target for arrival of the provider at the pickup location based on a subsequent location of the provider; 
calculating, by the dynamic transportation matching system, a difference between the subsequent target for arrival of the provider to the pickup location and the estimated target for arrival of the provider to the pickup location; 
generating, by the dynamic transportation matching system, a data-driven model based on machine learning; 
accessing, by the dynamic transportation matching system, the data-driven model to determine a threshold value; and 
cancelling, by the dynamic transportation matching system, the matching of the requestor with the provider based at least in part on a comparison of the difference to the threshold value.
Claim 20
A non-transitory computer-readable medium comprising: computer-readable instructions that, when executed by at least one processor of a computing device, cause the computing device to: 
receive, by a dynamic transportation matching system from a computing device of a requestor, a request for transportation specifying a pickup location for the requestor; 
match, by the dynamic transportation matching system, the requestor with a provider for completion of the request; 
send, by the dynamic transportation matching system to a computing device of the provider, the request for transportation; 
calculate, by the dynamic transportation matching system, an estimated target for arrival of the provider at the pickup location based on an initial location of the provider; 
monitor, by the dynamic transportation matching system, a progress of the provider towards the pickup location, the monitoring including identifying a subsequent target for arrival of the provider at the pickup location based on a subsequent location of the provider; 
calculate, by the dynamic transportation matching system, a difference between the subsequent target for arrival of the provider to the pickup location and the estimated target for arrival of the provider to the pickup location; 
generate, by the dynamic transportation matching system, a data-driven model based on machine learning; 
access, by the dynamic transportation matching system, the data-driven model to determine a threshold value; and 
cancel, by the dynamic transportation matching system, the matching of the requestor with the provider based at least in part on a comparison of the difference to the threshold value.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The Applicant’s amendment to include generating a machine learning model that based on the spec at para 0063 requires training and tuning of the model to determine cancellation integrates the abstract idea into a practical application. Additionally, the Examiner is unaware of any combination of available prior art which teaches or suggests all of the limitations within Claims 1, 16, and 20 in a manner in which it is obvious to combine the references. Examiner specifically noting the following limitations as not taught by available prior art: “generating, by the dynamic transportation matching system, a data-driven model based on machine learning; and accessing, by the dynamic transportation matching system, the data-driven model to determine the threshold value”.
The following are closest prior art:
Friedlander et al. (US2017/0265040) teaches generating a data-driven model to determine a threshold value. The time difference between estimated time of arrival and actual time of arrival are compared to an accuracy metric, where the accuracy metric is generated through collecting accuracy data for multiple transit services. However, the reference does not teach the limitations emphasized above, specifically the “data-driven model based on machine learning”. 
Quitoriano/Rakah/Maitra all teach a threshold value which the difference between initial ETA and subsequent ETA is compared to. However, the references do not teach the limitations emphasized above. 
Wei et al. (US2009/0326991) which teaches logging vehicle timestamps and location as the vehicle provides a trip and cancelling a match between a user and driver when the driver encounters a delay. However, the reference does not teach the limitations emphasized above.
Balva (US2019/0101401) teaches dynamic vehicle routing taking into account difference in time from a requested pickup to an anticipated pickup. However, the reference does not teach the limitations emphasized above.
Foreign reference WO2018/195847 teaches generating a trained neural network model and using the model to determine an estimated time of arrival. However, the reference does not teach the limitations emphasized above.
Non-patent literature Wang (https://ojs.aaai.org/index.php/AAAI/article/view/11877) teaches determining an estimated time of arrival for a rideshare service provider using deep neural networks. However, the non-patent literature does not teach the limitations emphasized above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        


/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628